Citation Nr: 0836837	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  03-12 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella, left knee, prior to 
December 22, 2003.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for chondromalacia patella, left knee from December 
22, 2003 excluding a period of total temporary disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1983 to August 
1994.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for left 
patellofemoral pain syndrome and for gastroesophageal reflux 
disease.  The appeal for increased initial evaluations 
following those grants of service connection was remanded in 
January 2005.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2003.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability was 
manifested by crepitus, pain, and use of a brace, but not by 
limitation of flexion or extension, abnormalities on 
radiologic examination, or instability, prior to August 4, 
2003.

2.  From August 4, 2003 to September 14, 2004, the veteran's 
left knee disability was manifested by pain and weakness on 
motion, including extension, with pain causing the knee to 
buckle at times, requiring use of a knee brace, unrelieved by 
any conservative treatment modality, and by abnormality on 
radiologic examination.   

3.  From November 1, 2004, the veteran's service-connected 
knee disability is manifested by compensable limitation of 
flexion, noncompensable limitation of extension, chronic 
pain, with considerable additional reduction of motion on 
repetitive use of the left knee, and by occasional sharp pain 
causing the veteran to fall, requiring use of a hinged knee 
brace, and, at times, a cane along with the brace.  

4.  The veteran's GERD is manifested by epigastric pain, 
pyrosis, substernal pain without radiation to the shoulder or 
arm, and subjective complaints of regurgitation without 
objective findings on endoscopy, requiring use of medication, 
but the veteran's GERD is not manifested by weight loss, 
anemia, melena, vomiting, hematemesis, abnormality on 
endoscopic examination, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia patella, left knee, are not met 
prior to August 4, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2007).

2.  The criteria for an initial evaluation of 20 percent for 
chondromalacia patella, left knee, are met from August 4, 
2003 to September 14, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261, 5262 (2007).

3.  The criteria for an initial evaluation in excess of 20 
percent for chondromalacia patella, left knee are not met 
prior to November 1, 2004, except during a period of for 
which temporary total disability was awarded.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261, 5262 (2007).

4.  The criteria for an increased evaluation from 20 percent 
to 30 percent for chondromalacia patella, left knee are met 
from November 1, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2007).

5.  The criteria for an initial evaluation in excess of 10 
percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before the Board assesses the merits of the appeal, VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) must be examined.  As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

This appeal for an increased initial evaluation for a left 
knee disability and for disability due to GERD arises from 
the initial grant of service connection for each of these 
disabilities.  Courts have held that once service connection 
is granted, the claim is substantiated, and additional notice 
is not required as to such claim, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  
Each claims addressed in this appeal arises from the 
veteran's disagreement with an initial evaluation following 
an original grant of service connection.  Further discussion 
of VA's duty to notify the claimant is not required, since 
each claim has been substantiated during the pendency of this 
appeal.

Duty to assist

During this period, the veteran has submitted and identified 
private clinical records and opinions.  All identified 
evidence has been obtained.  VA clinical records have been 
obtained and associated with the claims files.  The veteran 
has been afforded VA examinations relevant to each disability 
on appeal.  The veteran testified in his own behalf before 
the Board.  The veteran has submitted statements in addition 
to his testimony.

The veteran has not identified any additional records which 
would be relevant to the issues on appeal.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

No further notice or assistance to the veteran is required to 
fulfill VA's duties to the veteran.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate 
review may proceed.

Law and regulations applicable to claims for increased 
initial evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify each disability.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's claims for 
a higher initial evaluation for each disability addressed in 
this appeal requires consideration of staged ratings.

1.  Claim for increased initial staged ratings assigned for 
left knee disability

The veteran's left knee disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  Full range of 
motion of the knee is from 0 degrees to 140 degrees in 
extension and flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under DC 5260, a 10 percent rating is assigned when flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
assigned when flexion is limited to 20 degrees, and a 30 
percent evaluation is assigned when flexion is limited to 15 
degrees.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261. When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Other potentially applicable criteria for evaluation of knee 
disability include DC 5003, which provides the criteria used 
to evaluate degenerative arthritis.  Arthritis established by 
radiologic findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  DC 5003 provides that, 
where limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.

Where a veteran has degenerative joint disease which is 
evaluated under DC 5003, or under DC 5260 or DC 5261 for 
limitation of flexion or extension, a separate, compensable 
evaluation may be assigned if the veteran also has knee 
instability or subluxation which may be evaluated under DC 
5257.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Compensating a 
claimant for separate functional impairment under DC 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  In cases of evaluation of 
orthopedic injuries there must be adequate consideration of 
functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical nature of the particular 
disability to be rated under a given diagnostic code 
determines whether the diagnostic code is predicated on loss 
of range of motion.  If a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45, and 
4.59.  VAOPGCPREC 09-98.

A.  Evaluation of left knee disability prior to December 22, 
2003

On VA examination conducted in July 2002, the examiner noted 
that a diagnosis of patellofemoral pain syndrome was assigned 
and treated during the veteran's service.  The veteran 
reported increased pain and dysfunction.  He reported giving 
way of the left knee once per month due to pain, but no 
locking.  The veteran had a normal gait.  He was wearing a 
brace on his left knee.  There was full range of motion of 
the left knee, but with pain on motion and positive patellar 
grind and crepitus.  Patellar apprehension testing was 
positive.  There was no lateral instability of the left knee.  
Radiologic examination of the left knee disclosed no 
abnormality.

A February 2003 private treatment note reflects that the 
veteran sought evaluation for sharply increased knee pain.  
The veteran reported a stabbing pain in his left knee.  The 
provider ruled out meniscal tear or ligamentous instability.  
Magnetic resonance imaging (MRI) of the left knee failed to 
disclose a specific reason for the increased left knee pain.  
The veteran was referred for physical therapy.  In May 2003, 
the veteran had moderate improvement of his ability to walk 
on stairs with physical therapy and using a knee brace.  The 
veteran received an injection of corticosteroid medication.  

However, by August 2003, the veteran's initial response to 
conservative treatment had reversed, and his left knee pain 
had increased.  This August 2003 determination by the 
treating provider is essentially consistent with the 
veteran's testimony before the Board in his July 2003 Travel 
Board hearing.  The provider advised the veteran of the types 
of surgical treatment available on August 4, 2003.  The 
provider's advice to the veteran on August 4, 2003 is, in 
essence, a medical determination that the functional loss due 
to knee disability justifies surgical treatment.  Although 
there is no evidence that the veteran's flexion was limited 
to 20 degrees, so as to warrant a 20 percent evaluation at 
this time, the evidence establishes that the veteran required 
a knee brace, was complaining of increased pain, including on 
use, reported occasional giving way of the knee due to pain, 
and complained of inability to use stairs.  The evidence does 
not reveal specific measurement of flexion, extension, or the 
effect of repetitive motion of the knee.  Given the veteran's 
subjective complaints, with consideration of functional 
impairment, including impairment from painful motion, 
weakness, fatigability, and incoordination, and the fact that 
surgical treatment was considered necessary, the Board finds 
that a 20 percent evaluation may be assigned as of August 4, 
2003, based on the veteran's pain.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thereafter, the veteran underwent surgical treatment in late 
August 2003.  He experienced some increased symptoms post-
surgical symptoms in September 2003.  The private clinical 
records reflect that he experienced a brief period of 
improvement in October 2003, but then, in early November 
2003, had sharply increased complaints, leading to the 
December 22, 2003 MRI which provided radiologic evidence of 
chondromalacia.  Thus, it is the Board's opinion that the 10 
percent evaluation assigned during the first state of the 
stage of the staged rating is appropriate through August 4, 
2003, with an increase to 20 percent on that date, based on 
factually ascertainable increase in severity.

Because there was full range of motion of the left knee, the 
evidence is clearly unfavorable to an evaluation in excess of 
10 percent for limitation of flexion under DC 5260.  No 
separate evaluation may be assigned for limitation of 
extension under DC 5261, as there was no limitation of 
extension.  DC 5257 is not applicable, as the veteran's 
treating provider ruled out instability, and no instability 
was present on VA examination.  DC 5258 (dislocation of 
semilunar cartilage) is not applicable to warrant an 
evaluation in excess of 10 percent during this period, as no 
cartilage dislocation was present.  

The veteran's pain and limitation of motion are encompassed 
with the 10 percent evaluation applied for this portion, or 
"stage," of the appeal, through August 4, 2003.  The Board 
is unable to find any diagnostic code which would warrant a 
separate, compensable evaluation for any symptoms not 
encompassed in the evaluation under DC 5260 prior to August 
4, 2003.  The preponderance of the evidence is against an 
evaluation in excess of 10 percent prior to August 4, 2003.  
As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome prior to August 4, 2003.  
38 U.S.C.A. § 5107(b).  An increased evaluation to 20 percent 
is granted effective August 4, 2003, but the preponderance of 
the evidence is against  an initial evaluation in excess of 
10 percent prior to that date.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The veteran is 
not entitled to an initial evaluation in excess of 10 percent 
prior to August 4, 2003.
 
B.  Evaluation of left knee disability from August 4, 2003

As noted above, in late August 2003, the veteran underwent 
lateral release and patellar chondroplasty.  He had swelling 
and decreased range of motion for several weeks after this 
surgery, but, by October 2003, reported a significant 
improvement in his level of pain.  However, in November 2003, 
the veteran again developed pain.  The veteran reported 
difficulty fully extending the left knee.  The veteran was 
given a cortisone injection.  MRI conducted in December 2003 
disclosed chondromalacia.  

In January 2004, Synvisc was injected into the veteran's left 
knee.  In April 2004, the veteran reported inability to fully 
extend that knee.  He was able to walk fairly normally.  He 
reported pain with extension on sitting, but on objective 
examination, the veteran was able to straighten his knee 
while sitting.  The provider commented that he was unable to 
explain the veteran's severe pain.  A cortisone injection, 
hyaluronic acid injections, and anti-inflammatories did not 
decrease the pain.  August 2004 private outpatient treatment 
records reflect that the veteran's knee pain had not 
responded to treatment and was returning rapidly.  

In September 2004, the veteran underwent diagnostic 
arthroscopy, left knee.  An isolated articular cartilage 
defect was located.  An osteochondral autologous transfer 
system (OATS) procedure, left patella, was performed.  The 
Board notes that a temporary total disability evaluation was 
assigned from September 14, 2004 to October 31, 2003.  The 
veteran has not disagreed with or appealed any aspect of that 
temporary total evaluation.  A 20 percent initial evaluation 
has been assigned for the initial period from August 4, 2003 
through September 14, 2003, when the temporary total rating 
was assigned.  

The Board has considered whether an initial evaluation in 
excess of 20 percent may be assigned prior to September 14, 
2004.  However, the veteran had essentially full range of 
motion of the left knee, although with some pain on 
extension.  No provider identified a compensable limitation 
of extension.  The veteran had full functional extension and 
flexion, that is, he was able to walk "fairly normally."  
As a 20 percent evaluation is in effect for limitation of 
flexion, the Board finds that this statement does not support 
an additional, separate compensable evaluation under DC 5261 
or any other Diagnostic Code, and does not support an 
evaluation in excess of 20 percent, even with consideration 
of functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

DC 5257 is not applicable, as the veteran's treating provider 
continued to find that there was no ligamentous instability, 
although the veteran complained subjectively of a feeling on 
instability on uneven surfaces.  DC 5258 (dislocation of 
semilunar cartilage) is not applicable to warrant an 
increased evaluation, as the MRI and other diagnostic 
evaluations failed to disclose any defect of the semiluar 
cartilage.  

C.  Evaluation of left knee disability from November 1, 2004

The veteran's temporary total disability rating terminated 
November 1, 2004.  In November 2004, the veteran had full 
range of motion, but with leg extension weakness.  On 
surgical follow-up in January 2005, the veteran reported 
occasional feelings of instability with surface changes.  
March 2005 electromyogram (EMG) disclosed no muscle or nerve 
conduction abnormality.  The veteran was using both a metal 
knee brace and a cane.

VA examination conducted in October 2005 disclosed that the 
veteran was using a hinged knee brace.  The veteran reported 
that he was able to walk without a cane on level ground, but 
required a cane when walking on uneven ground.  The veteran 
reported that his knee caused difficulty sitting down and 
getting up and precluded climbing stairs.  He reported a 
tendency to fall down, even using the brace, because of 
occasional sudden increases in pain.  

The veteran walked with a limp.  Range of active motion was 
from 0 degrees of extension to 40 degrees of flexion.  
Passive motion was possible with pain from 40 degrees of 
flexion to 90 degrees of flexion.  Repetitive motion 
increased stiffness and pain.  With repetition, left knee 
pain began at 30 degrees of flexion.  After five repetitions, 
the veteran's range of motion was from 5 degrees of extension 
to 50 degrees.  Left quadriceps strength was 3/5, less after 
repetitions.  There was mild crepitus, but no laxity.  

While it is clear that the veteran's knee disability has 
increased in severity during the pendency of this appeal, his 
limitation of flexion does not warrant an evaluation in 
excess of 20 percent.  Under DC 5260, a 30 percent evaluation 
for limitation of flexion is warranted with limitation of 
flexion to 15 degrees.  The veteran's flexion is painful 
beginning at 30 degrees after repetitive motion, but is not 
limited physically or functionally, including with 
consideration of pain, to 15 degrees.  The veteran's 
extension is limited to 5 degrees following repetitive 
movement.  However, a limitation of extension to 5 degrees is 
noncompensable under DC 5261.  The veteran's limitation does 
not approximate a 10-degree limitation, even with 
consideration after repetitive motion.  A compensable 
evaluation is not warranted under DC 5261.  

Although the veteran uses a cane when walking on uneven 
ground, and reports a subjective feeing of instability, no 
provider has identified laxity.  The examiner who conducted 
the October 2005 VA examination found crepitus, but the 
report suggests that there was no laxity, although the 
wording of the examination report, which states that "no 
laxity could be tested" is somewhat ambiguous.  The examiner 
specifically stated that there was no laxity on patellar 
pressure.  The veteran's surgeon and the physical therapist 
noted the veteran's subjective complaints of instability but 
did not identify any laxity or instability, so the Board's 
interpretation that the examination report means that no 
laxity was present is consistent with the evidence of record.  
Thus, the facts do not warrant a finding that a separate, 
compensable evaluation under DC 5257 based on instability is 
warranted.  

The evidence establishes that the veteran does not have a 
tender or painful scar.  DC 7803-7806.  Diagnostic Codes 5256 
(ankylosis of the knee), 5258 (dislocation of semilunar 
cartilage), 5263 (genu recurvatum), 5270 (ankylosis of the 
ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 
5273 (malunion of the os calcis or astralgus), and 5274 
(astragalectomy) are not applicable as no medical provider 
has assigned a diagnosis which may be evaluated under any of 
these diagnostic codes.  These Diagnostic Codes are not 
applicable to warrant an additional, separate, compensable 10 
percent evaluation or an evaluation in excess of the 20 
percent currently assigned for the left knee disability under 
DC 5260.  

The Board notes that the veteran's current 20 percent 
evaluation under DC 5260 encompasses the veteran's limitation 
of flexion with repetitive motion.  However, as noted above, 
where a veteran is evaluated under a diagnostic code such as 
DC 5260 which is based solely on limitation of motion, there 
must be consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the 
veteran uses a hinged left knee brace at all times after 
November 1, 2004.  In addition, he uses a cane when on uneven 
surfaces.  Although he does not manifest instability or 
subluxation, his sudden falls due to pain are essentially 
equivalent to such a finding.  With consideration of the 
veteran's decreased muscle strength, falls due to pain, and 
noncompensable limitation of extension, the Board finds that 
an increased initial evaluation to 30 percent is warranted 
from November 1, 2004.

However, the preponderance of the evidence is against a 
compensable initial evaluation in excess of 30 percent for 
left knee disability from November 1, 2004, since the 30 
percent assigned in this decision encompasses consideration 
of all symptoms, including functional loss, pain, increased 
limitation of motion on repetitive use, and falls due to 
sudden increases in pain.  As increased initial evaluation to 
30 percent, but no higher evaluation, is warranted.  

2.  Claim for initial evaluation in excess of 10 percent for 
GERD

The veteran's GERD is evaluated under 38 C.F.R. § 4.114, DC 
7346.  The Board notes that there is no specific diagnostic 
rating criteria for GERD or for damage to the 
gastroesophageal junction sphincter.  Hiatal hernia with two 
or more of the symptoms for the 30 percent rating, but of 
less severity, is rated 10 percent disabling.  

Hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, is rated 30 percent 
disabling.  Hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health, is rated 60 percent disabling.  38 
C.F.R. § 4.114.  For purposes of information, and without 
reliance thereon, the Board notes that pyrosis is defined as 
substernal pain or a burning sensation, usually associated 
with regurgitation of gastric juice into the esophagus.  
Stedman's Medical Dictionary 1494 (27th ed. 2000). 

On VA examination conducted in July 2002, the veteran 
reported chronic heartburn controlled with Prevacid.  Upper 
endoscopy evaluation was negative.  The examiner assigned a 
diagnosis of reflux with a negative endoscopy.

An August 2002 private medical statement from G.B, M.D., 
disclosed that the veteran's GERD was stable on medication.  
The veteran's July 2003 testimony before the Board disclosed 
that he was receiving treatment at CIGNA Health Care.

In an August 2005 statement, the veteran indicated that the 
prescribed medication was no longer working as well to 
control his GERD.

On VA examination conducted in October 2005, the veteran 
reported substernal discomfort without radiation of pain to 
the arm or shoulder.  The veteran denied vomiting.  The 
veteran, who weighed 270 pounds, reported weight gain as a 
result of his GERD.  He reported epigastric distress with 
dysphagia only when taking large tablets.  He reported 
pyrosis and regurgitation, partially relieved by using 
Prevacid.  He did not attempt to go to sleep until at least 
three hours after eating.  Laboratory examination of the 
blood disclosed that the veteran did not have anemia.  The 
examiner concluded that the veteran's GERD did not result in 
impairment of health.

A 10 percent initial evaluation has been assigned.  To 
warrant assignment of the next higher evaluation, the veteran 
must establish that his GERD results in subjective symptoms 
and considerable impairment of his health.  In this instance, 
the veteran's reports of epigastric distress are credible.  
Additionally, the veteran contends that the medication is not 
working well to control the symptoms.  This report, too, is 
credible.

However, the medical opinion that the veteran's GERD has not 
resulted in considerable impairment of his health is well-
supported by the evidence.  Endoscopy and other objective 
examinations reveal that the veteran does not have 
manifestations or regurgitation.  No ulcer has been found.  
He does not have blood in his stools.  The veteran has not 
lost weight.  Objective laboratory examination discloses that 
he does not have anemia.  He contends that his GERD causes 
him to gain weight, but there is no medical opinion to this 
effect.  The veteran reports substernal pain, but it does not 
radiate to his shoulder or arm.  While the veteran complains 
that the medication is not as effective as previously to 
control his symptoms, the veteran does not report nausea, 
vomiting, or hematemesis.  

Without evidence of considerable impairment of the veteran's 
health, he has not established entitlement to an evaluation 
in excess of 10 percent for GERD.  There is no objective 
finding consistent with impairment of health due to GERD, and 
there is a medical opinion that the veteran's GERD has not 
resulted in impairment of his health.

The unfavorable medical opinion is of great probative value, 
as the examiner explained his reasoning and each of the 
objective criteria he considered in make his determination.  
The persuasiveness and probative value of the unfavorable 
medical evidence is greater than the value of the veteran's 
favorable lay statements as to what evaluation should be 
awarded.  Additionally, the private medical records reflect 
infrequent treatment for GERD, consistent with a 10 percent 
evaluation, but not consistent with a severity of the 
disorder at a 30 percent evaluation.  

As the unfavorable evidence outweighs the value of the 
favorable statements and testimony before the Board from the 
veteran, the preponderance of the evidence is against the 
claim.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  


ORDER

An initial 20 evaluation for chondromalacia patella, left 
knee, prior to August 4, 2003, is denied.

An initial 20 percent evaluation for chondromalacia patella, 
left knee, from 
August 4, 2003 to September 14, 2004 is granted, subject to 
law and regulations governing the effective dates of awards 
of monetary compensation.  
An initial evaluation increased from 20 percent to 30 
percent, from November 1, 2004 is granted, subject to law and 
regulations governing the effective dates of awards of 
monetary compensation.  

The appeal for an initial evaluation in excess of 10 percent 
for GERD is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


